DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Blood Flow Detection Ear Device.
The abstract of the disclosure is objected to because:
In line 2, “with a portion” should be “with the portion”.
In line 3, “detection of a tragus” should be “detection, a tragus”.
In line 5, “wearer; and a” should be “wearer; a”.
In line 6, “portion provided” should be “portion is provided”.
In line 8, “force of at” should be “force on at”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In Paragraph 0004, line 3, “with a portion” should be “with the portion”.
In Paragraph 0004, line 4, “detection of a tragus” should be “detection, a tragus”.
In Paragraph 0004, line 9, “force of at” should be “force on at”.
In Paragraph 0082, line 8, “the figure” incorrectly refers to Fig.18 instead of Fig. 17, and should be replaced with “FIG. 17”.
In Paragraph 0084, line 2, “enables” should be “enable”.
In Paragraph 0084, line 3, “eliminates” should be “eliminate”.
In Paragraph 0085, line 3, one of the “modified” should be removed.
Appropriate correction is required.

Claim Objections
Claim 6 and 7 objected to because of the following informalities:  
In claim 6, line 5, “ends and brought” should be “ends brought”.
In claim 6, line 6, “canchae” should be “conchae”.
In claim 7, line 7, “with part” should be “with a part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a portion of detection of a tragus of a wearer” in line 5. It is unclear if “of a tragus is” referring to a portion or for detection, i.e. a sensor brought into contact with a portion of a tragus, or a sensor for detection of a tragus. Suggested correction is “the portion of detection, the portion of detection being the tragus of a wearer”. Claims 2-8 are rejected by virtue of their dependency on claim 1. 
Claim 5 further breaks down the at least one contact portion to a first and second contact portion, configured to press by exerting a reaction force on the cavum conchae and the anthelix respectively. It is unclear how this links to this same recitation in claim 1 of on at least one of an anthelix and cavum conchae. Suggested claim amendment is:
 “…wherein the reaction force is exerted on both the anthelix and the cavum conchae generated by contact with both the anthelix and the cavum conchae and wherein the at least one contact portion includes: 
a first contact portion provided in the main body and configured to press the sensor against the portion for detection by exerting, on the main body, [[a]]the reaction force of the cavum conchae generated by contact with the cavum conchae; and 
a second contact portion provided in the main body and configured to press the sensor against the portion for detection by exerting, on the main body, [[a]]the reaction force of the anthelix generated by contact with the anthelix.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Orron et al. (U.S. Publication No. 2019/0029593 A1), hereinafter Orron, and further in view of Wisbey et al. (U.S. Publication No. 2016/0023047 A1), hereinafter Wisbey. 
	Regarding claim 1, Orron teaches a biological information detection device (earbud 10) comprising a main body (housing 12) with a sensor (22, Figure 3a) that is brought into contact with the portion for detection, the tragus (Paragraph 0009, lines 1-6), and at least one contact portion (stabilizing element 24, Figure 3c). The at least one contact portion (stabilizing element 24) is configured to press the sensor (22) against the portion for detection of the tragus (Paragraph 0037, lines 1-4). The at least one contact portion (stabilizing element 24) additionally applies a reaction force onto the cavum conchae generated by being in contact with the cavum conchae (Paragraph 0066, lines 1-11, Figure 3b, 3c).  Thus, Orron explicitly teaches the device as described above for detecting biological information. Orron does not, however, explicitly teach that the aforementioned sensor (22) detects the blood flow of the wearer; the sensor (22) instead collects information such as heart rate information (Paragraph 0080, lines 1-5) which, while closely related as a similar measure of cardiological health, does not fully encompass blood flow information. 
	Wisbey teaches a photoplethysmography (PPG) sensor on the tragus (Paragraph 0049, lines 1-19) that is utilized to collect blood flow information (Paragraph 0010, lines 1-7). Wisbey is considered to be analogous to the claimed invention because it is in the same field, namely a biological information detection device that utilizes a PPG sensor to record biological information through the physiology of the ear, such as at the tragus (Paragraph 0057, lines 1-10). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PPG sensors of Orron to measure blood flow data as taught by Wisbey instead of heart rate as a matter of simple substitution of one known element (using PPG sensors to measure heart rate) for another (using PPG sensors to measure blood flow) yielding predictable results of using PPG sensors to collect physiological signals from the tragus. Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PPG sensors of Orron to measure blood flow data along with heart rate as taught by Wisbey for the purposes of being able to compare between different types of data to monitor a user’s fitness and health such as their fatigue level (Paragraph 0154, lines 2-5 of Wisbey and Paragraph 0006, lines 1-4 of Orron). 
	Regarding claim 3, Orron teaches the invention as discussed above in claim 1. Orron also teaches that the at least one contact portion (stabilizing element 24) includes a cover (elastic ring portion 26) which elastically deformably covers an exterior of the main body (Paragraph 0063, lines 1-3 “can be stretched over a circumference of housing 12”). 
Regarding claim 5, Orron teaches the invention as discussed above in claim 1. Orron also teaches that the at least one contact portion (stabilizing element 24) of the main body (housing 12) includes a first contact portion (outer curve 29, Figure 3a). The first contact portion (outer curve 29) presses the sensor (22) and the portion for detection, the tragus (Figures 3b, 3c) and applies a reaction force to the cavum (Paragraph 0066, lines 1-6). The at least one contact portion (stabilizing element 24) of the main body (housing 12) additionally includes a second contact portion (fin tip 27, Figures 3a, 3c). The second contact portion (fin tip 27) applies a reaction force to the anthelix (Paragraph 0068, lines 1-6).  
	Regarding claim 6, Orron teaches the invention as discussed above in claim 1. Orron also teaches that the second contact portion (fin tip 27) includes two ends (6b (see annotated drawing below)) and inner curve 31, both on the main body (housing 12, Figure 3b). The second contact portion has an anthelix-side contact portion (fin tip 27) which is brought into contact with the anthelix and continuous with the two ends (Figure 3b). One of the ends (6b) is positioned to be closer to the first contact portion (outer curve 29) than the other contact portion (inner curve 31). For clarity, please refer to the below modified Figure 3b.  

    PNG
    media_image1.png
    811
    1015
    media_image1.png
    Greyscale



	Regarding claim 7, Orron teaches the invention as discussed above in claim 1. Orron also teaches that the at least one contact portion (stabilizing element 24) includes a first contact portion with a top (base 25) that facilitates contact with the posterior wall, not the center, of a cavum and applies force (Figure 3b, 3c). 
	Regarding claim 8, Orron teaches the invention as discussed above in claim 1. Orron also teaches that the top (base 25) applies contact to lower part of cavum (Figure 3b, 3c). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Orron et al. (U.S. Publication No. 2019/0029593 A1), hereinafter Orron, and further in view of Uenishi et al. (U.S. Publication No. 2007/0135717 A1), hereinafter Uenishi. 
	Regarding claim 2, Orron teaches the invention as discussed above in claim 1. Orron also teaches that a positioning portion (lower sector 33) provided on the main body (housing 12) is in contact with the incisura of the ear (Paragraph 0066, lines 3-11). Orron, however, teaches contact with either the incisura or the cavum (Abstract, lines 6-10), not both. 
	Regarding claim 4, Orron teaches the invention as discussed above in claim 2. Orron also teaches, to repeat, that the at least one contact portion (stabilizing element 24) includes a cover (elastic ring portion 26) which elastically deformably covers an exterior of the main body (Paragraph 0063, lines 1-3 “can be stretched over a circumference of housing 12”). Additionally, the cover (elastic ring portion 26) includes the positioning portion (lower sector 33; Figure 3b, 4a).  
Uenishi teaches contact with both the cavum and incisura (Figures 62a and 62b). Uenishi is considered to be analogous to the claimed invention because it is in the same field, namely a biological information detection apparatus that can utilizes sensors to record biological information about blood flow through the physiology of the ear (Abstract, lines 1-6). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a positioning portion disposed in contact with an incisura intertragica to the main body of Orron, such that a reaction force is applied to the cavum and incisura, as taught by Uenishi, as outlining the shape of the ear as much as possible provides more stability (Paragraph 0417, lines 1-3 and 24-26 of Uenishi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Swathi M Prabhu whose telephone number is (571) 272-1141. The examiner can normally be reached Monday - Friday, 8 a.m. - 5 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SWATHI MOHAN PRABHU/Examiner, Art Unit 4189                          


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791